Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-18-00886-CR

                                        IN RE Freddie Lee WALKER

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: December 12, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus complaining the trial court has refused to rule

on his “Pre-trial Petition for Writ of Habeas Corpus.” Because relator has not provided this court

with a sufficient record, we deny the petition for writ of mandamus.

                                                  DISCUSSION

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).




1
    This proceeding arises out of Arrest Warrant F-1829, Wilson County, Texas.
                                                                                       04-18-00886-CR


       However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the motion at issue was properly filed, the trial

court was made aware of the motion, and the motion has not been ruled on by the trial court for an

unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San

Antonio 2004, orig. proceeding).

       Here, relator has not provided this court with a copy of his pre-trial petition, a copy of the

trial court’s docket, or any proof indicating the trial court is aware of the pre-trial petition. Also,

relator has not provided a record establishing his pre-trial petition, which he contends he filed on

October 24, 2018, has awaited disposition for an unreasonable time. Id. Because relator did not

provide this court with a sufficient record, relator has not shown himself entitled to mandamus

relief. Accordingly, the petition for writ of mandamus is denied.

                                                   PER CURIAM

Do not publish




                                                 -2-